DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II,  between sub-inventions IA through IC, and between sub-inventions IIA through IIC, as set forth in the Office action mailed on 3/9/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/9/22 is partially withdrawn.  Claims 6-9, directed to sub-inventions IB and IC, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-20, directed to Invention II, remain withdrawn (and are now canceled) from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: cancel claims 10-20.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “detect a position of a mark in a predetermined pattern on the confirmation sheet with the sensor, the detected position of the mark corresponding to the sensor position with respect to the print reference position; control the conveyance unit to convey a sheet, and control the thermal head to print a line on the sheet along the conveyance direction at the sensor position in the width direction; receive a corrected sensor position based on a measured distance of the line on the sheet to an edge of the sheet; and update the print reference position based on the received corrected sensor position”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-9, for the same reason as discussed above for parent independent claim 1, dependent claims 2-9 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Harada et al. (US 2007/0055724 A1)
A method of obtaining a correction value of an optical sensor detecting an edge of the medium so as to generate detection information, includes: acquiring edge information on an edge position of one of opposite edges of the medium based on the detection information; forming on the medium a correction value obtainment pattern including lines that are arranged at a fixed interval in a first direction and parallel to a second direction perpendicular to the first direction so as to form a step shape and that include a reference line spaced a first distance from the edge position in the first direction and parallel to the second direction, based on the edge information; specifying a line spaced the first distance from the edge position in the first direction and corresponding to one of the lines of the correction value obtainment pattern, by means of actual measurement performed by an operator; obtaining a second distance in the first direction between the specified line and the reference line, based on line information on the specified line; and determining the second distance as an absolute value of the correction value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 20, 2022